Citation Nr: 1701242	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  07-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dermatological disorder, to include as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to May 1991, from September to December 1994 and from July to October 2002, including service in Southwest Asia from January to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board acknowledges that the RO appears to have made an implicit determination that new and material evidence has been received in that it adjudicated the merits of the underlying service connection claim in Supplemental Statements of the Case (SSOCs) promulgated in January 2009 and March 2016.  Despite this implicit determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The record reflects the Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in November 2007.

In August 2010, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Service connection was previously denied for dermatological/skin disorder by a June 2004 decision by the Board, which was not appealed to the United States Court of Appeals for Veterans Claims (Court).

2.  The evidence received since the last prior denial of service connection for a dermatological/skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed eczematous dermatitis, cystic acne and neurodermatitis as a result of his active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a dermatological/skin disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for a grant of service connection for eczematous dermatitis, cystic acne and neurodermatitis are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board also notes that because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317 are applicable.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. or more not later than December 31, 2021.  38 C.F.R. §  3.317 (a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board observes that service connection was previously denied for dermatological/skin disorder by rating decisions promulgated in May 1996 and June 1997.  Those denials were upheld by a June 2004 decision by the Board, and nothing in the record reflects the Veteran appealed that decision to the Court.  Consequently, those denials are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the last prior denial via the June 2004 Board decision included statements from the Veteran, his service treatment records, and various post-service medical records.  In pertinent part, the Veteran's service treatment records did include entries for skin problems.  For example, records dated in December 1979 reflect he sought treatment for complaints of rashes on his face when shaving.  A physical examination reflected peeling around the chin.

The post-service medical records also reflect findings regarding dermatological/skin problems.  Although the Veteran's skin was evaluated as normal on an April 1995 VA Persian Gulf examination, a September 1995 VA general medical examination noted he had a history of skin rash and his current complaints included a sebaceous cyst on his face and itching of his extremities.  The physical examination itself revealed small skin rash patches on his forearms and legs with pruritus and scratches, an acne type sebaceous cyst on his face, and loss of scalp hair.  Diagnoses included a dermatitis skin rash.  A subsequent October 1995 VA skin examination resulted in diagnoses of male-pattern alopecia, cystic acne on the face with moderate scar formation, and symptomatic dermographism.  Subsequent medical records continued to reflect dermatological/skin findings with various diagnoses.

The June 2004 Board decision denied the Veteran's claim, in essence, because the record did not support his contention that his dermatological/skin disorder was due to an undiagnosed illness or a medically unexplained chronic multi symptom illness.  Among other things, the Board noted that the Veteran had received known clinical diagnoses for his dermatological/skin problems.

The evidence added to the record since the prior denial includes additional statements from the Veteran, as well as additional post-service medical records.  In pertinent part, the additional medical records continue to reflect treatment for dermatological/skin problems.  Of particular significance is the findings of a May 2016 VA skin examination which diagnosed eczematous dermatitis, cystic acne and neurodermatitis; and opined these conditions were at least as likely as not related to the environmental exposures from the Veteran's service in Southwest Asia.  No such supporting competent medical opinion was of record at the time of the last prior denial.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a dermatological/skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the claim does not end with the determination that new and material evidence has been received.  The Board must now adjudicate the merits of the underlying claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

In evaluating the probative value of the opinion provided by the May 2016 VA examiner, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the record reflects the VA examiner was familiar with the Veteran medical history from review of his VA claims folder.  Further, the examiner accurately noted pertinent findings regarding this history in the examination report.  The examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported the opinion with stated rationale to include reference to the Veteran's acknowledged history of active service in Southwest Asia, as well as reference to pertinent findings in his medical history.  No competent medical evidence is of record which explicitly refutes the VA examiner's opinion.  Consequently, the Board concludes this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

The Board further notes that the law mandates resolving all reasonable doubt in favor of a claimant to include issues of service origin.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds that the competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed eczematous dermatitis, cystic acne and neurodermatitis as a result of his active service.  Therefore, service connection is warranted for this dermatological/skin disorder.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a dermatological/skin disorder, the claim is reopened.  

Service connection for eczematous dermatitis, cystic acne and neurodermatitis is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


